DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an ice scoop configured to accept ice, as in claim 1.
Such claim limitation(s) is/are: a handle configured to be gripped, as in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a top”. However, appropriate correction is requested. 
Claim 2, discloses “a handle” in Line 2. However, claim 1 previously disclosed a handle (see line 2 in claim 1) therefore it is unclear if the “a handle” in claim 2, is the same element as the “a handle” in claim 1. Did the applicant mean to disclose two different handles? In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “the handle”. The examiner also notes that the preamble of claim 2 is misleading because it discloses “said multipurpose tool handle of claim 1.” However, “said multipurpose tool handle” was never disclosed in claim 1. Claim 1 only disclosed a multipurpose tool, thus the limitation of, “said multipurpose tool handle” in Line 1 lacks antecedent basis. 
Claim 3 recites the limitation "said multipurpose ice scoop of claim 1" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “said ice scoop of claim 1”. However, appropriate correction is requested. The examiner also notes that the preamble of claim 3 is misleading because it discloses “said multipurpose ice scoop of claim 1.” However, “said multipurpose ice scoop” was never disclosed in claim 1. Claim 1 only disclosed an ice scoop, thus the limitation of, “said multipurpose ice scoop” in Line 1 lacks antecedent basis.
Claim 3 also discloses “a speed pour removal tool…” However, it is unclear what structural elements form the speed removal tool. Is it merely an opening (at 240 or 310) as shown in Figures 7 and 8? In order to expedite prosecution, the examiner has interpreted the limitation of “a speed pour removal tool” as merely being an opening, since that is what is shown in the drawings by the applicant. However, the applicant should further define the structure of the speed pour removal tool with additional structural limitations that more clearly define what elements form the speed pour removal tool. 
Claim 6 recites the limitation "said hole shape" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a hole shape”. However, appropriate correction is requested. 
Claim 11 recites the limitation "the multipurpose tool handle of claim 1.” in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner also notes that the preamble of claim 11 is misleading because it discloses “said multipurpose tool handle of claim 1.” However, “the multipurpose tool handle” was never disclosed in claim 1. Claim 1 only disclosed a multipurpose tool, thus the limitation of, “said multipurpose tool handle” in Line 1 lacks antecedent basis.
Claim 12 recites the limitation "said multipurpose tool ice scoop" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “said multipurpose tool including an ice scoop having a top…” However, appropriate correction is requested. 
Claim 12 recites the limitation "said strainer" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a strainer…” However, appropriate correction is requested. 
Claim 12 recites the limitation "the open face" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an open face…” However, appropriate correction is requested. 
Claim 14 recites the limitation "an ice scoop" in Line 2 and a strainer in Line 3.  It is unclear if the ice scoop in claim 14 is the same as the ice scoop previously discussed in claim 12. It is also unclear if the strainer in claim 14 is the same as the strainer previously discussed in claim 12. Since, the drawings only ever show one scoop and one strainer, the examiner has interpreted these limitations as disclosing “the ice scoop” and “the strainer”. However, appropriate correction is requested.
Claim 16 recites the limitation "said multipurpose tool ice scoop" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “said multipurpose tool including an ice scoop having a top…” However, appropriate correction is requested. 
Claim 16 recites the limitation "said strainer" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a strainer…” However, appropriate correction is requested. 
Claim 16 recites the limitation "the open face" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an open face…” However, appropriate correction is requested. 
Claim 19 recites the limitation "said multipurpose tool" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a multipurpose tool…” However, appropriate correction is requested. 
Claim 19 recites the limitation "said multipurpose tool ice scoop" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “said multipurpose tool including an ice scoop having a top…” However, appropriate correction is requested. 
Claim 19 recites the limitation "said strainer" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a strainer…” However, appropriate correction is requested. 
Claim 19 recites the limitation "the open face" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an open face…” However, appropriate correction is requested. 
Claim 19 recites the limitation "said guided guard" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a guided guard…” However, appropriate correction is requested. 
Claim 20 recites the limitation "said multipurpose tool" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a multipurpose tool…” However, appropriate correction is requested. 
Claim 20 recites the limitation "said multipurpose tool ice scoop" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “said multipurpose tool including an ice scoop having a top…” However, appropriate correction is requested. 
Claim 20 recites the limitation "said strainer" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a strainer…” However, appropriate correction is requested. 
Claim 20 recites the limitation "the open face" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an open face…” However, appropriate correction is requested. 
Claim 20 recites the limitation "said guided guard" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a guided guard…” However, appropriate correction is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20130088215, translation included herewith). 

In reference to claim 1, As Best Understood, Lee discloses a multipurpose tool (6/7/) and stand (1, Figure 1), the multipurpose tool comprising a handle (6) and an ice scoop (7) configured to accept ice in a top of said ice scoop because the scoop meets all of the structural limitations of the claim therefore is capable of accepting ice (Figure 1). 

In reference to claim 10, Lee discloses that the stand comprises; a left side support (4), a right side support (2), a multipurpose tool holder (formed at the top of 4) and said left side support and said right side support configured to sit on a counter top or table from element (3, Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843, included herewith) in view of Lee (KR20130088215, translation included herewith).

In reference to claim 1, As Best Understood, Ebelt discloses a multipurpose tool (Figure 19), the multipurpose tool comprising, a handle (120) and an ice scoop (110) configured to accept ice in the top of said ice scoop (paragraph 62), but lacks, a stand. However, Lee teaches that it is old and well known in the art at the time the invention was made to provide a stand (formed from elements 1-5) for a multipurpose tool (6/7, see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the multipurpose tool, of Ebelt, with the known technique of providing a stand for a multipurpose tool, as taught by Lee, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively supports the multipurpose tool above the ground thereby preventing any contamination from occurring and thus increasing the overall hygiene during normal operation. 

In reference to claim 3, As Best Understood, Ebelt further discloses an ice scoop (110, paragraph 62), a strainer (at 260 of portion 110, Figure 19), a guided guard (400) and a speed pour removal tool (at 260 of portion 500, Figure 19). 

In reference to claim 4, Ebelt further discloses that said ice scoop is configured to accept a beverage poured from a bottle into said ice scoop because it has met all of the structural limitations of the claims (Figure 19). 

In reference to claim 5, Ebelt further discloses that said strainer comprises holes (again at 260 of portion 110) in the bottom of said ice scoop (as more clearly shown in Figure 11 but are also in Figure 19) to allow said beverage to exit said ice scoop when said beverage is poured into said ice scoop (Figures 11 and 19). 

In reference to claim 6, As Best Understood, Ebelt further discloses that said holes have a shape selected from the group consisting of round, slot, and polygon shaped (Figure 19, however refer to Figure 11 for more detailed showing of the holes). 

In reference to claim 10, Lee discloses that the stand comprises; a left side support (4), a right side support (2), a multipurpose tool holder (1) and said left side support and said right side support configured to sit on a counter top or table from element (3, Figure 1). 

Claims 2 and 11 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of Lee (KR20130088215, translation included herewith) and McKelvie (2005/0060810). 

In reference to claims 2 and 11, As Best Understood, Ebelt discloses the claimed invention as previously mentioned above and further discloses a speed pour removal tool (at 260 of portion 500, Figure 19), but lacks, the handle including a bottle opener and a pop top can opener. However, McKelvie teaches that it is old and well known in the art at the time the invention was made to provide a handle (3) of a scoop (10) with a bottle opener (at 7 and/or 69) and with a pop top can opener (see figure below showing a wedge shaped end portion that structurally meets the limitation of a pop top can opener, is structurally similar to the pop top can opener, as shown by the applicant [see figures 2 and 6 showing element 30 being wedge shaped] and thus is also capable of opening a pop top can, also see paragraphs 16 and 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle, of Ebelt, with the known technique of providing a handle with a bottle opener and a pop top can opener, as taught by McKelvie, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the synergistic movements of a server by enabling them to use fewer motions thus allowing for bartending to be more efficient thereby increasing profits to respective organizations. 

    PNG
    media_image1.png
    266
    551
    media_image1.png
    Greyscale
		
Claims 7-9, 12 and 19 are rejected As Best Understood, under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of Lee (KR20130088215, translation included herewith), Claypool et al. (2009/0140536) and Kline (2444298).

In reference to claim 7, Ebelt discloses the claimed invention as previously mentioned above, but lacks, said guided guard comprising guards. The examiner notes that the limitation “which funnel said beverage that exits said ice scoop through said strainer to a glass distal from said ice scoops top” is considered intended use and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). However, Claypool et al. teach that it is old and well known in the art at the time the invention was made to provide a bottom (see Figure 6) of an ice scoop (10) with a guided guard comprising guards (formed form 42 or from 42 and 28, see paragraph 25) that are capable of funneling a beverage exiting said ice scoop because the claimed structural limitations have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bottom of the ice scoop, of Ebelt, with the known technique of providing the bottom of an ice scoop with a guided guard comprising guards, as taught by Claypool et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which reduces the friction between the scoop and the ice during normal operation. In addition, Kline teaches that it is old and well known in the art at the time the invention was made to provide a glass (27) that may be positioned below a strainer (28) for receiving a beverage (i.e. juice) that exits said strainer (Column 3, Lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebelt, with the known technique of providing a glass below a strainer, as taught by Kline, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively catches/gathers the beverage (i.e. juice) after it has been strained as it runs down. 	

In reference to claim 8, Ebelt as modified by Claypool et al. and Kline provide a glass (27, as taught by Kline) being in near communication with said guided guard (formed form 42 or from 42 and 28, as taught by Claypool et al.) which is in communication with said strainer (at 206 of Ebelt, see Figure 19 or at 28, as taught by Kline, see Figure 1).

In reference to claim 9, Claypool et al. disclose that the guided guard can include “one or more ridges 42” (see paragraph 25) these ridges comprise legs (upper 42, lower 42) that are funnel shaped (Figure 6). While, three ridges are not specifically disclosed, “one or more ridges 42” are taught by Claypool et al. (see paragraphs 22 and 25). In addition, applicant fails to provide any criticality in having the specific number of legs or that these specific number of legs provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide as many ridges/legs as needed by a user including three thereby rendering a device that is easier for a user to perform a scooping motion without worrying about contaminating the material to be scooped and while being able to scoop larger volumes of the material.

In reference to claim 12, As Best Understood, Ebelt discloses a method of chilling a beverage comprising of: scooping ice into a multipurpose tool (100 paragraph 62 and Figure 19), said multipurpose tool including an ice scoop (110) having a top facing up (Figure 19), a strainer (at 260 of portion 110) facing down (Figure 19), but lacks, placing said multipurpose tool on a stand, placing a glass under said multipurpose tool such that an open face is proximal to said strainer, pouring a beverage into the top of said multipurpose tool, and having said beverage exiting through said strainer and through a guided guard into said glass. However, Lee teaches that it is old and well known in the art at the time the invention was made to place a multipurpose tool (6/7) on a stand (formed from elements 1-5, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the multipurpose tool, of Ebelt, with the known technique of providing a stand for a multipurpose tool, as taught by Lee, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively supports the multipurpose tool above the ground thereby preventing any contamination from occurring and thus increasing the overall hygiene during normal operation. Next, Kline teaches that it is old and well known in the art at the time the invention was made to provide a glass (27) below a strainer (28) such that an open face (open top portion of the glass, Figure 1) is proximal to said strainer (Figure 1) for receiving a beverage (i.e. juice) that has been poured into the top and exits said strainer (Column 3, Lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebelt, with the known technique of providing a glass below a strainer, as taught by Kline, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively catches/gathers the beverage (i.e. juice) after it has been strained as it runs down. And, Claypool et al. teach that it is old and well known in the art at the time the invention was made to provide a bottom (see Figure 6) of an ice scoop (10) with a guided guard (formed form 42 or from 42 and 28, see paragraph 25) that are capable of funneling a beverage exiting said ice scoop because the claimed structural limitations have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bottom of the ice scoop, of Ebelt, with the known technique of providing the bottom of an ice scoop with a guided guard, as taught by Claypool et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which reduces the friction between the scoop and the ice during normal operation. 

In reference to claim 19, As Best Understood, Ebelt discloses a method of transferring a beverage comprising of: providing a multipurpose tool (100 paragraph 62 and Figure 19) including an ice scoop (110) having a top facing up (Figure 19), a strainer (at 260 of portion 110) facing down (bottom portion of 260 face down, Figure 19), but lacks, placing said multipurpose tool on a stand, placing a glass under said multipurpose tool such that an open face is proximal to said strainer, pouring a beverage into the top of said multipurpose tool, and having said beverage exiting through said strainer and through a guided guard into said glass. However, Lee teaches that it is old and well known in the art at the time the invention was made to place a multipurpose tool (6/7) on a stand (formed from elements 1-5, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the multipurpose tool, of Ebelt, with the known technique of providing a stand for a multipurpose tool, as taught by Lee, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively supports the multipurpose tool above the ground thereby preventing any contamination from occurring and thus increasing the overall hygiene during normal operation. Next, Kline teaches that it is old and well known in the art at the time the invention was made to provide a glass (27) below a strainer (28) such that an open face (open top portion of the glass, Figure 1) is proximal to said strainer (Figure 1) for receiving a beverage (i.e. juice) that has been poured into the top and exits said strainer (Column 3, Lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebelt, with the known technique of providing a glass below a strainer, as taught by Kline, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively catches/gathers the beverage (i.e. juice) after it has been strained as it runs down. And, Claypool et al. teach that it is old and well known in the art at the time the invention was made to provide a bottom (see Figure 6) of an ice scoop (10) with a guided guard (formed form 42 or from 42 and 28, see paragraph 25) that are capable of funneling a beverage exiting said ice scoop because the claimed structural limitations have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bottom of the ice scoop, of Ebelt, with the known technique of providing the bottom of an ice scoop with a guided guard, as taught by Claypool et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which reduces the friction between the scoop and the ice during normal operation. 

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of Lee (KR20130088215, translation included herewith), Claypool et al. (2009/0140536), Kline (2444298) and Young et al. (2014/0265399). 

In reference to claim 13, Ebelt discloses the claimed invention as previously mentioned above, but lacks, the ice being formed from round, cube, crushed, polygon, and rectangular shapes. However, Young et al. teach that it is old and well known in the art at the time the invention was made to provide an ice scoop (20) used with cube shaped ice (Paragraphs 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ice scoop, of Ebelt, with the known technique of providing an ice scoop used with cube shaped ice, as taught by Young et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maximizes the transfer of cube shaped ice during normal operation. 

Claims 14 and 15 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of Lee (KR20130088215, translation included herewith), Claypool et al. (2009/0140536), Kline (2444298) and McKelvie (2005/0060810).

In reference to claim 14, As Best Understood, Ebelt discloses the claimed invention as previously mentioned above, and further discloses a handle (120), the ice scoop (110), the strainer (at 206 of portion 110, Figure 19) and a speed pour removal tool (at 260 of portion 500, Figure 19), but lacks, including a bottle opener and a pop top can opener. However, McKelvie teaches that it is old and well known in the art at the time the invention was made to provide a handle (3) of a scoop (10) with a bottle opener (at 7 and/or 69) and with a pop top can opener (see figure below showing a wedge shaped end portion that structurally meets the limitation of a pop top can opener, is structurally similar to the pop top can opener, as shown by the applicant [see figures 2 and 6 showing element 30 being wedge shaped] and thus is also capable of opening a pop top can, also see paragraphs 16 and 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle, of Ebelt, with the known technique of providing a handle with a bottle opener and a pop top can opener, as taught by McKelvie, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the synergistic movements of a server by enabling them to use fewer motions thus allowing for bartending to be more efficient thereby increasing profits to respective organizations. 

In reference to claim 15, Lee discloses that the stand comprises; a left side support (4), a right side support (2), a multipurpose tool holder (1) and said left side support and said right side support configured to sit on a counter top or table from element (3, Figure 1) such that a top of said ice scoop faces up and said strainer of said multipurpose tool ice scoop faces down (Figure 19). 

Claims 16 and 20 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of D’Andrea (8678198), Kline (2444298) and Claypool et al. (2009/0140536). 

In reference to claim 16, As Best Understood, Ebelt discloses a method of chilling a beverage comprising of: scooping ice into a multipurpose tool (100 paragraph 62), an ice scoop top facing up (Figure 19), a strainer (formed from 260 of portion 110) facing down (bottom portion of holes 260 face down, Figure 19), but lacks, holding said multipurpose tool in one hand; placing a glass under said multipurpose tool such that an open face is proximal to said strainer in said ice scoop; pouring a beverage into the top of said multipurpose tool, said beverage exiting through said strainer and through a guided guard into said glass. However, D’Andrea teaches that it is old and well known in the art at the time the invention was made to hold a strainer (10) in one hand (Figure 8 and claim1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, of Ebelt, with the known technique of allowing a user to hold the strainer in one hand, as taught by D’Andrea, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is configured to be grasped by a user’s hand thereby allowing one to move or transport the device more easily into different various locations (i.e. a sink or another serving area). Next, Kline teaches that it is old and well known in the art at the time the invention was made to provide a glass (27) below a tool that includes a strainer (28) such that an open face (open top portion of the glass, Figure 1) is proximal to said strainer (Figure 1) for receiving a beverage (i.e. juice) that has been poured into the top of said tool and exits said strainer (Column 3, Lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebelt, with the known technique of providing a glass below a strainer, as taught by Kline, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively catches/gathers the beverage (i.e. juice) after it has been strained as it runs down. And, Claypool et al. teach that it is old and well known in the art at the time the invention was made to provide a bottom (see Figure 6) of an ice scoop (10) with a guided guard (formed form 42 or from 42 and 28, see paragraph 25) that are capable of funneling a beverage exiting said ice scoop because the claimed structural limitations have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bottom of the ice scoop, of Ebelt, with the known technique of providing the bottom of an ice scoop with a guided guard, as taught by Claypool et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which reduces the friction between the scoop and the ice during normal operation.

In reference to claim 20, As Best Understood, Ebelt discloses a method of transferring a beverage comprising of: providing a multipurpose tool (100 paragraph 62) including  an ice scoop having a top facing up (Figure 19), a strainer (formed from 260 of portion 110) facing down (bottom portion of holes 260 face down, Figure 19), but lacks, holding said multipurpose tool in one hand; placing a glass under said multipurpose tool such that an open face is proximal to said strainer in said ice scoop; pouring a beverage into the top of said multipurpose tool, said beverage exiting through said strainer and through a guided guard into said glass. However, D’Andrea teaches that it is old and well known in the art at the time the invention was made to hold a strainer (10) in one hand (Figure 8 and claim1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, of Ebelt, with the known technique of allowing a user to hold the strainer in one hand, as taught by D’Andrea, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is configured to be grasped by a user’s hand thereby allowing one to move or transport the device more easily into different various locations (i.e. a sink or another serving area). Next, Kline teaches that it is old and well known in the art at the time the invention was made to provide a glass (27) below a tool that includes a strainer (28) such that an open face (open top portion of the glass, Figure 1) is proximal to said strainer (Figure 1) for receiving a beverage (i.e. juice) that has been poured into the top of said tool and exits said strainer (Column 3, Lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebelt, with the known technique of providing a glass below a strainer, as taught by Kline, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively catches/gathers the beverage (i.e. juice) after it has been strained as it runs down. And, Claypool et al. teach that it is old and well known in the art at the time the invention was made to provide a bottom (see Figure 6) of an ice scoop (10) with a guided guard (formed form 42 or from 42 and 28, see paragraph 25) that are capable of funneling a beverage exiting said ice scoop because the claimed structural limitations have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bottom of the ice scoop, of Ebelt, with the known technique of providing the bottom of an ice scoop with a guided guard, as taught by Claypool et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which reduces the friction between the scoop and the ice during normal operation.

Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of D’Andrea (8678198), Kline (2444298), Claypool et al. (2009/0140536) and McKelvie (2005/0060810).

In reference to claim 17, Ebelt discloses the claimed invention as previously mentioned above, and further discloses a handle (120), the ice scoop (110), the strainer (at 206 of portion 110, Figure 19) and a speed pour removal tool (at 260 of portion 500, Figure 19), but lacks, including a bottle opener and a pop top can opener. However, McKelvie teaches that it is old and well known in the art at the time the invention was made to provide a handle (3) of a scoop (10) with a bottle opener (at 7 and/or 69) and with a pop top can opener (see figure below showing a wedge shaped end portion that structurally meets the limitation of a pop top can opener, is structurally similar to the pop top can opener, as shown by the applicant [see figures 2 and 6 showing element 30 being wedge shaped] and thus is also capable of opening a pop top can, also see paragraphs 16 and 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle, of Ebelt, with the known technique of providing a handle with a bottle opener and a pop top can opener, as taught by McKelvie, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which increases the synergistic movements of a server by enabling them to use fewer motions thus allowing for bartending to be more efficient thereby increasing profits to respective organizations. 

Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Ebelt (WO 2018/147843) in view of D’Andrea (8678198), Kline (2444298), Claypool et al. (2009/0140536) and Young et al. (2014/0265399). 

In reference to claim 18, Ebelt discloses the claimed invention as previously mentioned above, but lacks, the ice being formed from round, cube, crushed, polygon, and rectangular shapes. However, Young et al. teach that it is old and well known in the art at the time the invention was made to provide an ice scoop (20) used with cube shaped ice (Paragraphs 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ice scoop, of Ebelt, with the known technique of providing an ice scoop used with cube shaped ice, as taught by Young et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maximizes the transfer of cube shaped ice during normal operation. 
Conclusion
The examiner recommends that the applicant provide an independent claim that includes all of the structural elements of the device in combination with each other (e.g. A multipurpose tool comprising; a handle including a bottle opener located on a bottom surface of said handle and a pop top can opener located at an end portion of said handle, an ice scoop having a strainer formed therein, a speed pour removal tool [including its structure and where it is located of the ice scoop], and a guided guard located on a bottom surface of the ice scoop, wherein said guided guard is a continuous guard having a first portion (or leg) that extends on one side of the strainer (see Figure 6), a second portion (or leg) that extends on an opposite side of the strainer, and a third portion (or leg) that curves around a back of said strainer and connects said first portion to said second portion, and wherein a gap (or space) is provided at a front portion of said strainer between said first portion and said second portion for funneling a liquid exiting said strainer into a glass.) Such an amendment should be provided in the method claims as well in order to possibly place the application in condition for allowance.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davids (2019/0159423) discloses a scoop (120) having a guard (110) attached to a bottom surface of a strainer (12) but lacks the opening between first and second leg portions for allowing a liquid to be funneled into a glass. Rosier (2018/0368380) discloses a scoop (Figure 4) having a strain (23) formed therein (Figure 4). Salles (9107543) discloses a multipurpose tool for mixologists including various bottle and cap openers and other devices (Figures 1-10c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723